
	
		II
		110th CONGRESS
		1st Session
		S. 2192
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a user fee for follow-up reinspections under
		  the Federal Food, Drug, and Cosmetic Act.
	
	
		1.Establishment of user fee for
			 follow-up reinspections
			(a)In
			 generalThe Secretary shall
			 assess and collect a user fee from each manufacturer of a food, drug, device,
			 biological product, or animal drug for which a follow-up reinspection is
			 required to ensure correction of a violation, found by the Secretary during
			 initial inspection of the manufacturer, of a Good Manufacturing Practices
			 requirement under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			(b)Payment of
			 feeThe user fee required by subsection (a) shall be due from a
			 manufacturer upon the reinspection of the manufacturer as described in
			 subsection (a).
			(c)Amount of user
			 feeThe amount of the user fee required under subsection (a)
			 shall be established by the Secretary.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the terms
			 animal drug, device, drug, and
			 food have the meanings given those terms in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321);
				(2)the term
			 biological product has the meaning given the term in section 351
			 of the Public Health Service Act (42 U.S.C. 262); and
				(3)the term
			 Secretary means the Secretary of Health and Human Services.
				
